                       UNITED STATES DISTRICT COURT FOR
                   THE DISTRICT OF MONTANA, BUTTE DIVISION


HOLLI TELFORD                          :            CIVIL NO. CV 19-2-BU-BMM-KLD
       Plaintiff                       :       1.    PLAINTIFF'S REQUEST TO WITHHOLD
                                                     RULING ON PLAINTIFF'S SECTION
           v.                          :             144 AFFIAVIT UNTIL SHE HAS HAD
                                                     THE FAIR OPPORTUNITY TO AMEND
                                           :         AND SUPPLEMENT HER SECTION
MONTANA LAND EXCHANGE;                               144 AFFIDAVIT DURING THE 28 DAY
THE ESTATE OF MICHAEL          :                      RULE 59 CHALLENGE PERIOD
STOSICH; BOB YOUNG,
FIRST AMERICAN CORP. aka FIRST :
AMERICAN TITLE INSURANCE aka        2.               PLAINTIFF CANNOT PRESENTLY
FIRST AMERICAN PROPERTY and      :                   SUPPLEMENT HER SECTION 144
CASUALTY INSURANCE AGENCY                            AFFIDAVIT AND SEPARATELY
SOUTHERN MONTANA TITLE;           :                  ADDRESS A RULE 59 OBJECTION
VIVIAN DEHL; R. THOMAS BAILEY                        BECAUSE SHE IS PRESENTLY IN
M0TNAEJ INVESTMENTS;             :                   IN CUSTODY FOR DRIVING ON A
STAR VALLEY RANCH TOWN;                              VOID DRIVER'S LICENSE SUSPENSION
SARA BENNETT, and DOES 1-10       :                  ORDER IN WYOMING AND WHICH
INCLUSIVE                                            REQUIRES IMMEDIATE ATTENTION
         Defendants
________________________________

        COMES NOW Plaintiff HOLLI LUNDAHL to REQUEST WITHHOLDING OF RULING
ON PLAINTIFF'S SECTION 144 AFFIDAVIT UNTIL PLAINTIFF HAS HAD AN
OPPORTUNITY TO AMEND AND SUPPLEMENT HER SECTION 144 AFFIDAVIT (the first
part filed within the 10 day period provided under that statute) . . DURING THE 28 DAY RULE
59 CHALLENGE PERIOD.
        Plaintiff's makes this request to reserve disposition on her section 144 affidavit
because Plaintiff is presently in custody in Wyoming for driving on a VOID Driver's License
Suspension Order and which requires Plaintiffs immediate attention to address Plaintiff's


                                                       1
liberty interests.
         As soon as Plaintiffs addresses her present liberty interests by order of a Wyoming
state court or federal Habeas Petition, Plaintiff intends on supplementing her section 144
affidavit by Amendment and completing a full rule 59 objection before the 28 day period
expires under statute.


Dated: October 5, 2019




                                Certificate of Service
             The above signed has not yet served any defendant and therefore this petition is
directed to the court only.




                                                   2
